United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-60904
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

STEVEN GOINS,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
              for the Northern District of Mississippi
                       USDC No. 4:95-CR-100-2
                         --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Steven Goins, federal prisoner # 06314-112, is currently

serving a 360-month sentence on a guilty-plea conviction for one

count of conspiracy with intent to possess and distribute cocaine

base.    He appeals from the district court’s denial of his “writ

of error” as an unauthorized successive 28 U.S.C. § 2255 motion.

See 28 U.S.C. § 2244.   Goins does not challenge the propriety of

the district court’s denial.   Rather, he argues the merits of his

“writ of error,” specifically, that the district court lacked

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60904
                                 -2-

jurisdiction due to a defective indictment.     Because Goins has

failed to address the basis of the district court’s denial, he

has waived the only appealable issue.      See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Goins’s appeal is without arguable merit and is therefore

frivolous.   See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983).   Accordingly, Goins’s appeal is dismissed as frivolous.

See 5TH CIR. R. 42.2.   Goins is WARNED that the filing of future

frivolous appeals may result in sanctions.

     APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED.